Title: From Thomas Jefferson to United States Senate, 1 March 1805
From: Jefferson, Thomas
To: United States Senate


                  
                     To the Senate of the United States. 
                     Mar. 1. 1805.
                  
                   I nominate Robert Williams of North Carolina to be Governor of the Missisipi territory. 
                   Daniel T. Tomkins of New York to be judge of the court of the District of New York.
                  
                     Th: Jefferson 
                     
                  
               